DETAILED ACTION
Reissue
The present reissue application is directed to US 10,413,839 B2 (“839 Patent”). 839 Patent issued on September 17, 2019 with claims 1-20 from application 16/116,034 filed on August 29, 2018, which is a continuation of 15/785,664 filed on October 13, 2017 (now US 10,105,619 B2), and claims priority to provisional applications 62/408,667 filed on October 14, 2016; 62/424,587, filed on November 21, 2016; and 62/571,638 filed on October 12, 2017.
This application was filed on September 16, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 839 Patent.
The most recent amendment was filed on September 16, 2021. The status of the claims is:
	Claims 1-20: Original
Claims 21-40: New
This is a first, non-final action
References and Documents Cited in this Action
839 Patent (US 10,413,839 B2)
Bretschneider (US 2016/0275722 A1)
Vandonkelaar (US 2017/0277940 A1)
Collins (US 5,645,488 A)
Kim (KR 20120105845 A; see English-language machine translation mailed with this action)
US 10,105,619 B2
US 10,183,232 B2
US 10,188,962 B2
US 10,679,412 B2
US 10,449,443 B2
US 10,500,487 B2
US 10,549,184 B2
US 10,192,340 B2
US 10,192,339 B2
US 10,482,643 B2
Summary of the Rejections and Objections in this Action
Claims 1-15, 19, 23, 29, and 34-40 are rejected under 35 U.S.C. 112(b).
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.
Claims 21, 24-32, 34, 35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bretschneider.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Vandonkelaar.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Vandonkelaar and Collins.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Kim.
Claims 1, 16, 21-23, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of nine related patents: US 10,183,232 B2; US 10,188,962 B2; US 10,679,412 B2; US 10,449,443 B2; US 10,500,487 B2; US 10,549,184 B2; US 10,192,340 B2; US 10,192,339 B2; and US 10,482,643 B2.
Examiner also objects to the claim amendment and the IDS.
Summary of the Claims
Claims 1, 16, 21, and 35 are the independent claims. Claim 21 is representative:
21. A method comprising:
positioning one or more stage accessories at one or more discrete locations of a stage, the one or more discrete locations being defined in advance;
via a motion tracking system, tracking location and/or movement of a human participant relative to a discrete location of at least one of the one or more stage accessories; and
via one or more computing systems, employing the tracked location and/or movement of the human participant to generate one or more virtual reality (VR) representations that simulate a virtual environment to be experienced by the human participant, the virtual environment to comprise one or more virtually represented objects corresponding to the at least one of the one or more stage accessories based, at least in part, on the tracked location and/or movement of the human participant.

All of the claims at least include a stage; a motion tracking system to track a participant; and a VR simulation engine or computing system to generate one or more virtual reality (VR) representations.
In the 35 U.S.C. 102 and 103 rejections below, Bretschneider is relied upon to disclose and teach most of the claim limitations. Vandonkelaar is further relied upon mainly to teach a stage with a pattern of markings. Collins is further relied upon mainly to teach accessory mounts comprising holes or pegs. Kim is further relied upon mainly to teach an elevator simulator.
Claim Amendment
Examiner objects to the claim amendment filed on September 16, 2021 for two reasons.
First, the amendment to the claims must be made relative to 839 Patent; matter to be omitted by reissue must be enclosed in brackets, and matter to be added by reissue must be underlined. See 37 CFR 1.173(d) and (g); and MPEP 1453. Specifically, claims 14, 16, and 18 do not recite (or indicate deletions from) the full text of the claims in 839 Patent. Claim 16 recites “a pattern of marking thereon to aid in configuring a motion tracking system”; however, the patent claim further includes the phrase “assembling the accessories to the stage” between the words “in” and “configuring” (see 869 Patent, column 18, line 9). Claim 14 recites “said YR participant” and claim 18 recites “fixed YR objects”; the patent claims recite “VR,” not “YR.” 
Second, Applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims. See 37 CFR 1.173(c).
Information Disclosure Statement
Several items in the information disclosure statement (IDS) filed on February 3, 2022 do not comply with 37 CFR 1.98 and have not been considered. In the IDS filed on February 3, 2022, Foreign Patent Documents 1-4 are in Korean and fail to comply with 37 CFR 1.98(a)(3)(i) because the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The English-language abstracts currently supplied with each Korean patent document do not match the actual documents and therefore do not explain or summarize the Korean patent documents.
Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. Furthermore, since this application is an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.
A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. The phrase “Claims 21-40 are being added” is insufficient because it does not identify an original claim being broadened and does not identify at least one error in an original claim. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. See 37 CFR 1.175 and MPEP § 1414.
Claim Rejections - 35 USC § 251
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19, 23, 29, and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for the limitation “locations and orientations of said accessories” at the end of the claim. Claim 1 does not previously recite accessories, only “a stage having a pattern of markings and accessory mounts arranged thereon for affixing accessories thereto.” 
Claims 2-15 depend on claim 1 and are indefinite at least for the same reason; note that claims 2 and 14 also recite “said accessories.”
Additionally, claim 8 recites “said fixed accessories,” but there is insufficient antecedent basis for the limitation because parent claims 1, 5, 6, and 7 do not previously recite fixed accessories.
Additionally, claim 11 recites “said fixed accessories,” but there is insufficient antecedent basis for the limitation because parent claims 1, 5, and 10 do not previously recite fixed accessories.
Furthermore, claims 2-9 and 12-14 each recite “The system as recited in” a previous claim such as claim 1, but parent claim 1 recites “A grid-based virtual reality (VR) attraction apparatus.” Claims 2-9 and 12-14 are also indefinite because the only “system” previously recited in claim 1 is “a motion tracking system”; it is unclear whether the dependent claims only modify the motion tracking system because claims do not clearly recite the entire apparatus of parent claim 1.
Furthermore, claim 10 recites “The method as recited in claim 5” and claim 11 recites “The method as recited in claim 10,” but parent claims 1 and 5 recite an apparatus/system, not a method. Claim 15 also recites “The method as recited in claim 1,” where parent claim 1 recites an apparatus. Claims 10, 11, and 15 are also indefinite because it is unclear whether they recite an apparatus or method. However, regarding claim 15 in particular, Examiner suggests that claim 15 may depend on independent method claim 16 instead because claim 5 already recites the same additional limitation as claim 15 (i.e., “wherein said pattern of markings marks lines of a grid.”)
Claim 19 is indefinite because there is insufficient antecedent basis for the limitation “wherein the accessory mounts comprise holes or pegs.” Parent claim 16 does not previously recite accessory mounts.
Claim 23 is indefinite because there is insufficient antecedent basis for the limitation “according to the plurality of stage plans.” Parent claims 21 and 22 do not previously recite stage plans. Claim 23 is further indefinite because the limitation “comprising at least AxB and CxD, wherein A, B, C, and D are different from each other” does not define what the variables A, B, C, and D are. Such language does not appear in 839 Patent specification, and it is unclear to what “AxB” and “CxD” refers.
Claim 29 is indefinite because it is unclear what the meaning of the word “set” is in the limitation “comprises a set position and/or orientation.” This particular phrase is not previously defined in 839 Patent specification. On one hand, the use of the word “set” as an adjective modifying “position” (or modifying “position and/or orientation”), could be reasonably interpreted as meaning a fixed or predetermined position/orientation. On the other hand, since 839 Patent also refers multiple times to “set pieces and props 60 on the stage 1” (e.g., column 13, lines 2-3), the limitation “a set position and/or orientation” could be reasonably interpreted as a position/orientation of a set piece or on a set of a stage.
Claim 34 is indefinite because there is insufficient antecedent basis for the limitation “the one or more movable props” recited twice in lines 5-7 of the claim. The claim only previously recites “tracking location, movement and/or orientation of one or more props,” wherein movement of the one or more props is not necessarily required.
Claim 35 is indefinite because there is insufficient antecedent basis for the limitations “at least one of the one or more stage accessories” in lines 5-6 and “at least one of the one or more stage accessories” in line 11 of the claim. Claim 35 does not previously recite stage accessories, only “a stage adapted for placement of one or more stage accessories.”
Claims 36-40 depend on claim 35 and are indefinite at least for the same reason; note that claim 38 also recites “the one or more stage accessories.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-32, 34, 35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bretschneider.
Regarding independent claim 21, Bretschneider discloses a method comprising:
positioning one or more stage accessories at one or more discrete locations of a stage, the one or more discrete locations being defined in advance (e.g., a real object positioned at a modular panel on the floor or wall of a physical stage or “pod”; paragraphs [0024]-[0026], [0042]-[0043], [0047]-[0050]); Figures 8A-B);
via a motion tracking system, tracking location and/or movement of a human participant relative to a discrete location of at least one of the one or more stage accessories (i.e., “An environmental tracking system 108 may be configured to identify the location of a user within the physical environment”; paragraph [0035]; wherein a user can be tracked relative to a real object in the space, see paragraph [0025]; Bretschnieder also discloses receivers 114, local tracking system 106, and “optical tracking techniques and motion capture”; paragraphs [0033]-[0036]); and
via one or more computing systems, employing the tracked location and/or movement of the human participant to generate one or more virtual reality (VR) representations that simulate a virtual environment to be experienced by the human participant (i.e., “The user’s position and rotation may be provided by the data server 116 to a simulation server 118” and “The simulation server 118 and the user-worn system 112 may be configured to generate a variety of virtual environments”; see paragraphs [0037] and [0042]),
the virtual environment to comprise one or more virtually represented objects corresponding to the at least one of the one or more stage accessories based, at least in part, on the tracked location and/or movement of the human participant (i.e., the virtual representation is an “overlay” shown to the user over a real object; Figures 7A-B and 8A-B; paragraphs [0049-[0050]; wherein the appearance of the object can be caused “by a control signal triggered by tracking the user,” see paragraph [0025]).
Bretschneider discloses “one or more stage accessories at one or more discrete locations of the stage, the one or more discrete locations being defined in advance” at least in the sense that Bretschneider discloses real objects located at predefined modular panels (paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2).
Regarding claim 24, Bretschneider discloses via the one or more computing devices, correlating and overlaying at least one of the one or more VR representations with the tracked location and/or movement of the human participant to simulate an experience of the human participant in time and space (paragraphs [0023]-[0026]; [0037], and [0042]).
Regarding claim 25, Bretschneider discloses that positioning the one or more stage accessories further comprises: positioning at least one wall and/or stationary prop on the stage according to the one or more discrete locations, at least in the sense that Bretschneider discloses positioning real objects (props) at predefined modular panels in the pod (paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2)
Regarding claims 26 and 27, Bretschneider discloses that the one or more stage accessories comprise one or more stage props to produce motion, heat, sound or tactile feedback, or a combination thereof, corresponding to VR objects in the virtual environment, wherein the one or more stage props comprise a fan, a heater or a vibration motor, or a combination thereof. For example, Bretschneider discloses “a heat source device may be triggered to provide heat at the location where the fire is burning within the virtual reality environment” (paragraph [0078]).
Regarding claim 28, Bretschneider discloses aligning at least one of the one or more virtually represented objects to at least one of the discrete locations (i.e., the computing systems align virtual representations to discrete locations including modular panels or objects located at modular panels; paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2).
	Regarding claim 29, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, Bretschneider discloses that at least one of the one or more visually represented objects comprises a set position and/or orientation, at least in the sense that Bretschneider discloses that the visually represented objects have a position and orientation in the virtual space (paragraphs [0024]-[0026], [0042]-[0043] and [0050]).
Regarding claim 30, Bretschneider discloses simultaneously livestreaming at least a portion of the one or more VR representations to one or more destinations (i.e., users 44, 46, 48, and 50 at different destinations can simultaneously experience the one or more VR representations, including using a laptop computer 30; Figure 9p; paragraphs [0059]-[0060]).
Regarding claims 31 and 32, Bretschneider discloses that the one or more stage accessories comprise a physical heating element corresponding to one or more depictions of heat sources in the virtual environment; and generating sudden bursts of heat from the physical heating element to be felt by the human participant. For example, Bretschneider discloses “a heat source device may be triggered to provide heat at the location where the fire is burning within the virtual reality environment” (paragraph [0078]). Bretschneider also discloses generating “sudden” bursts of heat at least in the sense that Bretschneider discloses triggering the heat only “if a fire starts in the virtual environment” or if a player “lights a fire” (paragraphs [0078]-[0079]).
Regarding claim 34, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, Bretschneider discloses via the motion tracking system, tracking location, movement and/or orientation of one or more props relative to at least one of the one or more discrete locations and/or relative to the tracked location and/or movement of the human participant (i.e., accessory 1035 such as “a gun, a torch, a light saber, a wand, or any other object,” see paragraph [0068], wherein its location and movement is tracked relative to that of the human participant via receivers 1012-1017 and transmitters 1002-1008; paragraph [0063], Figure 10), and
wherein the virtual environment to comprise one or more virtually represented objects corresponding to the at least one of the one or more movable props based, at least in part on the tracked location, movement and/or orientation of the at least one of the one or more movable props (i.e., “an accessory may include a gun, a torch, a light saber, a wand, or any other object that can be graphically displayed within the virtual environment”; paragraph [0068]).
Regarding independent claim 35, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, Bretschneider discloses a system comprising:
a stage (i.e., “a specifically designed physical stage may be used such as pod”; paragraph [0024]; see also paragraphs [0025]-[0026] and [0047]-[0050]) adapted for placement of one or more stage accessories at one or more predefined discrete locations of the stage (e.g., a real object that can appear from a modular panel on the floor or wall; paragraphs [0024]-[0026], [0042]-[0043] and [0050]; Figures 8A-B);
a motion tracking system to track location and/or movement of a human participant relative to at least a discrete location of at least one of the one or more stage accessories (i.e., “An environmental tracking system 108 may be configured to identify the location of a user within the physical environment”; paragraph [0035]; wherein a user can be tracked relative to a real object in the space, see paragraph [0025]; Bretschnieder also discloses receivers 114, local tracking system 106, and “optical tracking techniques and motion capture”; paragraphs [0033]-[0036]); and
one or more computing systems (including simulation server 118 and user-worn system 112) to employ the tracked location and/or movement of the human participant to generate one or more virtual reality (VR) representations that simulate a virtual environment to be experienced by the human participant (i.e., “The user’s position and rotation may be provided by the data server 116 to a simulation server 118” and “The simulation server 118 and the user-worn system 112 may be configured to generate a variety of virtual environments”; see paragraphs [0037] and [0042]),
the virtual environment to comprise at least one virtually represented object corresponding to the at least one of the one or more stage accessories based, at least in part, on the tracked location and/or movement of the human participant (i.e., the virtual representation is an “overlay” shown to the user over a real object; Figures 7A-B and 8A-B; paragraphs [0049-[0050]; wherein the appearance of the object can be caused “by a control signal triggered by tracking the user,” see paragraph [0025]).
Bretschneider discloses “one or more stage accessories at one or more predefined discrete locations of the stage” at least in the sense that Bretschneider discloses real objects located at predefined modular panels (paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2).
Regarding claim 37, Bretschneider discloses that the one or more computing systems are further to: correlate and overlay at least one of the one or more VR representations with the tracked location and/or movement of the human participant to simulate an experience of the human participant in time and space (paragraphs [0023]-[0026]; [0037], and [0042]).
Regarding claims 38 and 39, Bretschender discloses that the one or more stage accessories comprise a physical heating element corresponding to one or more depictions of heat sources in the virtual environment and that the one or more computing systems are further to control a valve and/or exit door to provide sudden bursts of heat from the physical heating element to be felt by the human participant. For example, Bretschneider discloses “a heat source device may be triggered to provide heat at the location where the fire is burning within the virtual reality environment” (paragraph [0078]). Bretschneider also discloses generating “sudden” bursts of heat at least in the sense that Bretschneider discloses triggering the heat only “if a fire starts in the virtual environment” or if a player “lights a fire” (paragraphs [0078]-[0079]) and using sliding panels/doors to change objects “in a synchronized manner relative to the events in the simulation” (paragraph [0042]).
Regarding claim 40, Bretschneider discloses that the one or more computing systems are further to align at least one of the one or more virtually represented objects to at least one of the discrete locations (i.e., the computing systems align virtual representations to discrete locations including modular panels or objects located at modular panels; paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Vandonkelaar.
Regarding independent claim 16, Bretschneider discloses a grid-based virtual reality (VR) method, comprising:
employing a VR simulation engine to generate a plurality of VR representations (including simulation server 118 and user-worn system 112) and associating each of a plurality of stage kits with one or more of the plurality of VR representations (“The simulation server 118 and the user-worn system 112 may be configured to generate a variety of virtual environments…. the virtual embodiments may be overlaid on the same physical environments”; paragraph [0042]); and
assembling one of the plurality of stage kits, the plurality of stage kits comprising a stage and accessories (i.e., “a specifically designed physical stage may be used such as pod”; paragraph [0024]; Bretschneider further discloses real objects/accessories; see paragraphs [0025]-[0026], [0042]-[0043], and [0047]-[0050]; Figures 8A-B),
a motion tracking system to track a VR participant's identity, location, and/or orientation on the stage (i.e., “An environmental tracking system 108 may be configured to identify the location of a user within the physical environment”; paragraph [0035]; wherein a user can be tracked relative to a real object in the space, see paragraph [0025]; Bretschnieder also discloses receivers 114, local tracking system 106, and “optical tracking techniques and motion capture”; paragraphs [0033]-[0036]), and
communicating the identity, location and/or orientation information to the VR simulation engine (i.e., “The user’s position and rotation may be provided by the data server 116 to a simulation server 118” paragraph [0037]);
using the identity, location, and/or orientation to simulate a virtual environment with virtually represented objects whose locations and orientations correspond to locations and orientations of the plurality of accessories (i.e., the virtual representation is an “overlay” shown to the user over a real object; Figures 7A-B and 8A-B; paragraphs [0049-[0050]; wherein the appearance of the object can be caused “by a control signal triggered by tracking the user,” see paragraph [0025]).
Further regarding claim 16, Bretschneider discloses a stage and a motion tracking system but does not specifically disclose that the stage has a pattern of markings thereon to aid in configuring the motion tracking system. However, Vandonkelaar teaches a method that is related to the method disclosed by Bretschneider, including employing a VR simulation engine to generate a plurality of VR representations on a stage or space 104 (Vandonkelaar, Figure 1; paragraph [0041]). Vandonkelaar further teaches that the stage has a pattern of markings thereon (i.e., a “1 meter grid…achieved using masking tape or other available means”; Vandonkelaar , paragraph [0059]) to aid in configuring a motion tracking system to track a VR participant’s identity, location, and/or orientation on the stage (i.e., the grid is used to calibrate a motion tracking system comprising cameras; Vandonkelaar, paragraphs [0058]-[0069]; Figures 5 and 6).
Regarding claim 16, it would have been obvious to a person of ordinary skill in the art to include a pattern of markings as taught by Vandonkelaar in the method disclosed by Bretschneider in order to advantageously calibrate the already-disclosed motion tracking system to the physical space and ensure accurate tracking during the simulation.  
Regarding claim 17, in the method taught by Bretschneider in view of Vandonkalaar, Bretschneider further discloses that the accessories comprise fixed accessories (i.e., walls, modular panels, and objects located at modular panels; paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2); and movable accessories (i.e., accessories 1035 that “may be held by a player” such as “a gun, a torch, a light saber, a wand, or any other object”; paragraph [0068]).
Regarding claim 18, in the method taught by Bretschneider in view of Vandonkalaar, Bretschneider further discloses that the plurality of VR representations align representations of fixed VR objects to locations and orientations of corresponding fixed accessories without relying upon sensory information about the location of the fixed accessories. More specifically, Bretschneider discloses aligning virtual representations to fixed accessories such as walls, modular panels, or objects located at modular panels (paragraphs [0024]-[0026], [0042]-[0043] and [0050]; see also Bretschneider, claim 2). Bretschenider further discloses “The data server 116 may also contain information about the location of physical features in the physical environment (e.g., walls, props, etc.)” (paragraph [0037]; Figure 8B).
Regarding claim 20, in the method taught by Bretschneider in view of Vandonkalaar,  Bretschneider further discloses that each of the plurality of VR representations comprises a unique set and/or position and/or orientation of VR objects (e.g., “The panels of the pod can also be textured and replaced on a per simulation basis in a modular way—such as with fake plants for a jungle adventure or pipes for a space adventure”; paragraph [0026]), and
wherein corresponding physical objects are modular, reconfigurable, and operable to be arranged to correlate with the position and orientation of the VR objects in any selected one of the plurality of VR representations (i.e., “the coupling of real objects and simulation objects and locations allow the same physical location to serve as a training area for law enforcement in one simulation, and to serve as a fantasy world in another simulation”; paragraph [0042]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Vandonkelaar as applied to claim 16 above, and further in view of Collins.
Regarding claim 19, which depends on independent claim 16, Bretschneider in view of Vandonkalaar teaches as method as discussed above with regard to claim 16, including accessories comprising real objects at locations in a stage (Bretschneidner, paragraphs [0025]-[0026], [0042]-[0043], and [0047]-[0050]; Figures 8A-B). As well as claim 19 may be understood with respect to 35 U.S.C. 112(b) as discussed above, Bretschneider in view of Vandonkalaar does not specifically teach accessory mounts comprising holes or pegs. However, Collins teaches a method that is related to the one taught by Bretschneider in view of Vandonkalaar including assembling stage kits comprising a stage and accessories, to create an environment for viewers (including a background screen 130; Collins, Figure 1B and column 9, lines 35-42). Collins further teaches accessory mounts comprising holes or pegs (i.e., holes 710-A-C and corresponding pegs 700A-C; Collins, Figures 7A-D; column 17, lines 19-53). Regarding claim 19, it would have been obvious to a person of ordinary skill in the art to including accessory mounts comprising holes or pegs as taught by Collins in the method taught by Bretschneider in view of Vandonkalaar in order to advantageously enable accessories to be changed quickly and flexibly (Collins, column 17, lines 40-44).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of Kim.
Since Kim is in Korean, all references to its disclosure are made to the English-language machine translation mailed with this action.
Regarding claim 33, which depends on independent claim 21, Bretschneider discloses a method as discussed above with regard to claim 21 but does not specifically disclose that at least one of the one or more stage accessories comprises an elevator simulator. However, Kim teaches a method that is related to the one disclosed by Bretschneider including one or more computer systems generating one or more virtual reality representations that simulate a virtual environment (Kim, Abstract). Kim further teaches an elevator simulator (including booth shaped housing 100; displays 210, 221, 22, and 230; and driving part 300; Kim, Figures 1, 2, and 4). Regarding claims 33, it would have been obvious to a person of ordinary skill in the art to include an elevator simulator as taught by Kim in the method disclosed by Bretschneider in order to include altitude-based effects and further engage participants in the virtual environment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner acknowledges that a terminal disclaimer over US 10,105,619 B2 was approved during the prosecution of 839 Patent. However, the following double patenting rejections involve nine additional related patents: US 10,183,232 B2; US 10,188,962 B2; US 10,679,412 B2; US 10,449,443 B2; US 10,500,487 B2; US 10,549,184 B2; US 10,192,340 B2; US 10,192,339 B2; and US 10,482,643 B2.
Claims 1, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,183,232 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of US 10,183,232 B2, including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,183,232 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 1, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,188,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of 10,188,962 B2 including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,183,232 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 1, 16, 21-23, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or claim 15 of U.S. Patent No. 10,679,412 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of US 10,679,412 B2 including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,679,412 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “mounts” instead of specifically “peg holes”; “accessory” instead of “prop”; and “computing system” or “VR simulation engine” instead of “merged reality engine”).
Claims 16 and 21-23 essentially recite a subset of the limitations recited in claim 15 of US 10,679,412 B2 including providing a stage having a pattern of markings and accessory mounts for affixing accessories; tracking a participant via a motion tracking system; and generating virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 15 of US 10,679,412 B2, it would have been obvious to a person of ordinary skill in the art to create claims 16 and 21-23 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “mounts” instead of specifically “peg holes”; “accessory” instead of “prop”; and “computing system” or “VR simulation engine” instead of “merged reality engine”).
Claims 1, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,449,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of US 10,449,443 B2 including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,449,443 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “accessory” instead of “prop”).
Claims 16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,500,487 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 16 and 21-23 essentially recite a subset of the limitations recited in claim 3 of US 10,500,487 B2 (which includes the limitations of its parent claims 1 and 2) including providing a stage having a pattern of markings and accessory mounts for affixing accessories; tracking a participant via a motion tracking system; and generating virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 3 of 10,500,487 B2, it would have been obvious to a person of ordinary skill in the art to create claims 16 and 21-23 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,549,184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 16 and 21-23 essentially recite a subset of the limitations recited in claim 1 of 10,549,184 B2 including providing a stage having a pattern of markings and accessory mounts for affixing accessories; tracking a participant via a motion tracking system; and generating virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of 10,549,184 B2, it would have been obvious to a person of ordinary skill in the art to create claims 16 and 21-23 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 1, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,192,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of US 10,192,340 B2 including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,192,340 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,192,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 16 and 21-23 essentially recite a subset of the limitations recited in claim 3 of 10,192,339 B2 (which includes the limitations of its parent claims 1 and 2) including providing a stage having a pattern of markings and accessory mounts for affixing accessories; tracking a participant via a motion tracking system; and generating virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 3 of 10,192,339 B2, it would have been obvious to a person of ordinary skill in the art to create claims 16 and 21-23 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Claims 1, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,482,643 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 35, and 36 essentially recite a subset of the limitations recited in claim 1 of US 10,482,643 B2 including a stage having a pattern of markings; accessory mounts for affixing accessories; a motion tracking system configured to track a participant; and a VR simulation engine (or one or more computing systems) configured to generate virtual reality representations that simulate a virtual environment comprising at least one virtually represented object corresponding to an accessory. Given claim 1 of US 10,482,643 B2, it would have been obvious to a person of ordinary skill in the art to create claims 1, 35, and 36 of the present application by omitting/broadening limitations and slightly modifying terminology without affecting the recited functions (e.g., “computing system” instead of “VR simulation engine”).
Duplicate Claims
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Claim 10 depends on claims 1 and 5; claim 7 depends on claims 1, 5, and 6. Claim 10 further recites the same limitations as claims 6 and 7.
Similarly, should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Claim 11 depends on claims 1, 5, and 10; claim 9 depends on claims 1, 5, 6, 7, 8, and 9. As noted above, parent claim 10 is the same as parent claim 7, and claim 11 further recites the same limitations as claims 8 and 9.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
All claims are currently rejected under at least one ground of rejection. However, the following claims may contain allowable subject matter:
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the 35 U.S.C. 251 and double patenting rejections.
Claims 1-15 may contain allowable subject matter if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 23 and 36 may contain allowable subject matter if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 1-15, the prior art does not specifically disclose or fairly teach the combination of all of the elements, steps, and limitations recited in claims 1-15, as well as the claims may be currently understood with respect to 35 U.S.C. 112(b), particularly including:
accessories and a stage having a pattern of markings and accessory mounts arranged thereon for affixing accessories thereto, the pattern identifying coordinates corresponding to a location of the accessory mounts;
a motion tracking system configured to track identity, location, and/or orientation of a participant on the stage; and
a VR simulation engine generating a plurality of VR representations to simulate a virtual environment with virtually represented objects whose locations and orientations correspond to locations and orientations of the accessories (which are affixed to the accessory mounts with coordinates identified by the pattern of markings).
Regarding claims 22 and 23, the prior art does not specifically disclose or fairly teach the combination of all of the elements, steps, and limitations recited in claims 22 and 23, as well as claim 23 may be currently understood with respect to 35 U.S.C. 112(b), particularly including:
positioning stage accessories at one or more discrete locations of a stage comprising a platform having a pattern of markings and accessory mounts arranged to affix accessories thereto at the pattern markings, the pattern identifying the one or more discrete locations along at least two dimensions;
a motion tracking system tracking location and/or movement of a human participant relative to the discrete location of at least one of the one or more stage accessories (which are affixed to the accessory mounts at discrete locations identified by the pattern of markings); and
one or more computing systems employing the tracked location and/or movement of the human participant to generate a plurality of VR representations to simulate a virtual environment with one or more virtually represented objects corresponding to the at least one of the one or more stage accessories based, at least in part, on the tracked location and/or movement of the human participant relative to the discrete location identified by the pattern of markings.
Regarding claim 36, the prior art does not specifically disclose or fairly teach the combination of all of the elements, steps, and limitations recited in claim 36, as well as claim 36 may be currently understood with respect to 35 U.S.C. 112(b), particularly including:
a stage comprising a platform having a pattern of markings identifying the one or more discrete locations along at least two dimensions; and one or more accessory mounts arranged on the platform to affix stage accessories at the pattern markings;
a motion tracking system to track location and/or movement of a human participant relative to the discrete location of at least one of the one or more stage accessories (which are affixed to the accessory mounts at discrete locations identified by the pattern of markings; and 
one or more computing systems employing the tracked location and/or movement of the human participant to generate one or more virtual reality (VR) representations that simulate a virtual environment with at least one virtually represented object corresponding to the at least one of the one or more stage accessories based, at least in part, on the tracked location and/or movement of the human participant relative to the discrete location identified by the pattern of markings.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992